[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON OBJECTION TO DISCOVERY
The court has read the defendants' motion for summary judgment and the plaintiff's response including its request for a continuance to procure certain documents.
Frankly, given the issues raised, the court finds difficulty in ascertaining how the broad request for documents is germane to any issue raised by the motion except for any communications between the named entities referred to in paragraphs 1 and 2 of the motion now before the court and the plaintiff.
I would be willing to set this matter down for further argument if the plaintiff so requests. If it would be more convenient to counsel, I would be more than willing to decide this on the papers if plaintiff's counsel would submit a short fact based memorandum explaining why he believes the specific documents requested relate to any matter raised by the motion CT Page 4433 for summary judgment. If plaintiff's counsel wishes to proceed in this way, he can submit his memorandum within seven days and opposing counsel would have three days to submit his written response, and as indicated, the court will decide the matter on the papers.
Corradino, J.